Citation Nr: 0920724	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred from March 
14, 2006 to March 17, 2006.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
January 1979.  He has unverified active service from February 
1971 to November 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 determinations issued by 
the VA Medical Center (VAMC) located in Ann Arbor, Michigan.


FINDINGS OF FACT

1.  The Veteran was admitted to a private medical facility on 
March 12, 2006 after reporting weakness of the left lower 
extremity, heaviness of the left upper extremity, and 
hesitancy of speech.

2.  On March 13, 2006, a physician opined that the Veteran 
appeared clinically stable for transfer to a VA facility.
 
3.  The evidence of record reflects that the private medical 
facility where the Veteran was admitted, made inquires to 
three VA medical facilities regarding availability of a bed 
for the Veteran; however, it was not notified of an available 
bed prior to transfer of the Veteran to another facility on 
March 17, 2006. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred from March 
14, 2006 to March 17, 2006, are met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, and 3.159 (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In April 2007 VA correspondence to the medical care provider, 
VA notified the claimant of what evidence was required to 
substantiate the claim and of its and VA's respective duties 
for obtaining evidence.  Specifically the letter informed the 
claimant that evidence needed to support the claim would be 
evidence that the Veteran was not stable for transport on 
March 13, 2006.  The letter did not specifically discuss the 
criteria applicable to establishing reimbursement or 
repayment of unauthorized medical expenses, set forth at 38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-1008 (2008).

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because the VCAA notice in 
this case was not completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini. 

Here, as the Board is granting entitlement to reimbursement 
for the costs of unauthorized private medical treatment, the 
Board finds that any defect with respect to the content, or 
timing, of the VCAA notice was harmless error.  

Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records from March 12, 2006 to March 
17, 2006, health insurance claim forms, and financial 
billings.  The evidence of record also includes the 
statements of a representative of the health care provider.  
The Board has carefully reviewed the statements and concludes 
that they do not identify further evidence not already of 
record for which the health care provider has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the claim which VA has been 
authorized to obtain.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).



38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and 
Benefits Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who 
are active Department health-care participants who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
17.1008 (2008).

To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)	At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.

(i)	The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).



Analysis

The claimant is seeking reimbursement for treatment which the 
Veteran received from March 14 to March 17, 2006, for which 
there was not prior VA authorization to receive.  The 
evidence of record does not reflect that the Veteran is 
service-connected for any disability; therefore, application 
of 38 U.S.C.A. § 1728(a) is not warranted, and the Board will 
evaluate the claim under 38 U.S.C.A. § 1725, the Veterans 
Millennium Health Care and Benefits Act.

The evidence of record indicates that the Veteran was 
admitted to a private medical facility, SCMH, on March 12, 
2006 after presenting to the emergency room with complaints 
of numbness and weakness on the left half of the body.  A 
physician status order, dated March 12, 2006, reflects a 
diagnosis of transient ischemic attack / stroke ischemic.  A 
May 13, 2006 neurology consultation note reflects that the 
Veteran requests possible transfer to a VA facility for 
financial reasons.  The note further reflects that the 
Veteran appears clinically stable at this time, if such a 
transfer were desired and facilitated.  The claimant was 
reimbursed for treatment which the Veteran received on March 
12 and March 13, 2006, as such treatment qualified for 
reimbursement under 38 U.S.C.A. § 1725 due, in part, to its 
emergent nature.  As noted above, the claimant is now seeking 
reimbursement for treatment rendered after March 13, 2006, 
the alleged date of stabilization.

A June 2006 VA fee basis administrator memorandum reflects 
that the Veteran's hospitalization/treatment was emergent in 
nature; that the patient had been seen by a VA clinician in 
the last 24 months, that VA facilities were not feasibly 
available, and that the patient had no insurance.  The Board 
notes that an emergency reprint note dated March 12, 2006 
reflects that the Veteran had pending Medicaid insurance; 
however, correspondence dated in December 2006, from the 
medical facility provider, notes that it did not have correct 
insurance at the time of admission.  There is no evidence of 
record that the Veteran had Medicaid on the dates in 
question, or that the medical facility is eligible for 
reimbursement of any expenses through Medicaid.  The Board 
observes that VA does not contend, and the record does not 
suggest, the requirements of 38 C.F.R. § 17.1002 other than 
(d) were not met.  

An addendum to the June 2006 VA fee basis administrator 
memorandum reflects that the point of stabilization date was 
March 13, 2006.

SCMH interdisciplinary plan of care progress notes from March 
2006 reflect that on March 13, 2006, there was discussion 
between the Veteran and hospital personnel about a possible 
transfer to a VA facility.  A March 14, 2006 annotation 
reflects that hospital personnel called the VA Ann Arbor 
facility and were informed that no beds were available.  The 
record also reflects that the personnel contacted the Detroit 
VA medical facility and were informed that the Veteran was 
"not in the system" and pertinent documentation needed to 
be faxed to VA.  The notation indicates that such 
documentation was faxed to VA, and VA had not yet responded.  
A March 15, 2006 annotation reflects that VA Ann Arbor 
medical facility had no available beds, the Detroit VA had 
not yet responded, and SCMH personnel were continuing to call 
for bed availability.  A March 16, 2006 annotation reflects 
that the Veteran was on the waiting list for a bed at the VA 
Ann Arbor facility, but needed to call into Cleveland VA for 
coverage.  It is further noted that the Cleveland VA had no 
available beds, and the Detroit VA will call back when a bed 
is available.  The Veteran was scheduled for a cardiac 
catheter for March 17, 2006.

The Board finds that the Veteran was stabilized on March 13, 
2006; however, the physician's note reflects that, in 
response to the Veteran's request for possible transfer to a 
VA facility, the Veteran "appears clinically stable at this 
time, if such a transfer were desired and facilitated."  The 
term stabilized, as defined by 38 C.F.R. § 17.1001 means that 
no material deterioration of the emergency medical condition 
is likely, within reasonable medical probability, to occur if 
the Veteran is discharged or transferred to a VA or other 
Federal facility.  There is no evidence of record that a 
transfer to a VA medical facility was able to be facilitated.  

In sum, the evidence of record reflects that the Veteran was 
admitted to the hospital on March 12, 2006 and was stable to 
transfer to a VA facility on March 13, 2006.  The record 
further reflects that no beds were available for the Veteran 
at the Ann Arbor VA medical facility, the Cleveland VA 
medical facility, or the Detroit VA medical facility.  There 
is no evidence of record to dispute the SCMH records. 
According to the Department of Veteran's Affairs webpage, the 
two closest VA medical facilities to SCMH are Ann Arbor and 
Detroit.  The next closest facility is more than 90 miles 
from SCMH.  There is no evidence of record that such facility 
had an available bed.  

Based on the above, the Board finds that the evidence of 
record does not reflect that a transfer to a VA facility was 
feasible.  Therefore, giving the benefit of the doubt to the 
Veteran, the claim for payment or reimbursement for medical 
expenses from March 14 to March 17, 2006 should be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred March 14 to 
March 17, 2006 is granted.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


